DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 03/08/2022 from which Claim3-4 are pending, Claim 3 is amended and Claims 1-2 and 5-11 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0095317, Kramer et al. (hereinafter “Kramer”) further in view of U.S. 6,605,365, Krienke et al (hereinafter “Krienke”), both cited by Applicants, evidenced by U.S. 2009/0004482, Sharma (hereinafter “Sharma”) further in view of U.S. 5,110,769, Welsch et al (hereinafter “Welsh”) and further in view of the article entitled “pH tracking of silica hydrogel nanoparticle growth Cite as: Appl. Phys. Lett. 89, 113125 (2006); https://doi.org/10.1063/1.2349838 Submitted: 27 March 2006, Accepted: 18 July 2006, and Published Online: 15 September 2006, Alison Cleary et al. (hereinafter referred to as “Cleary”).  
For Claim 3, Kramer discloses in the entire document particularly in the abstract and at ¶s 0009-0010, 0013-0014, 0042-0058 and its claim 5 and 14 a zirconium and organosilane sol-gel composition for corrosion resistance comprising:  zirconium acetate (See ¶ 0014 claim 5) {reading on formula at (a) with alkyl group of R=1 a methyl group of pending Claim 3}; and a glycidoxypropyltrimethoxysilane (See ¶s 0010, 0014 and 0057-0058 {reading on formula of (b) in pending claim 1 when “a” is 1}.  Kramer divulges at ¶s 0027-0029 that any suitable organosilane can be used such as organosilanes that are hydrolysable at room temperature and particularly an organosilane like an epoxy silane or an amine silane.  Kramer discloses at ¶ 0042 that the coating composition can be sprayed over an inorganic (metal) oxide like silicon oxide as preferred as a seal for oxide coated alloys for increasing corrosion resistance.  Kramer discloses at ¶s 0044-0054 a two part sol-gel composition comprising a first part (Part A) of water with acid with metal acetate like zirconium acetate and a second part (Part B) comprising the silane and optional additives for the zirconium organosilane sol-gel composition.  Also ¶s 0027-0029 suggest a coating composition further comprising a silyl compound with an alkylamine group, and discloses a coating system comprising an epoxy resin layer and/or a urethane resin layer (¶ 0005).  
Although Kramer discloses the zirconium organosilane sol-gel as a sealer for silicon oxide layer, Kramer does not expressly disclose hydrated inorganic silica gel with a particle size less than 50 nm.  
Krienke discloses a zirconium-silica hybrid sol-gel composition for corrosion resistance and adhesion promotion (See Col. 3 lns. 32-44) as well as for a surface coating having suitable appearance and substrate protection qualities, including color (with a pigment), gloss, reflectivity, electrical conductivity, emissivity, or a combination thereof.  The sol-gel comprises propoxyzirconium with acetic acid, see col. 15, I. 27-35); 3-glycidoxypropyltrimethoxysilane, and a hydrated inorganic silica gel (particle size less than 50 nm; col. 5, I. 52-col. 6, I. 6 and col. 14, I. 42-43 and Col 15, I. 35-56).  Sol-gel hydrolysis for tetraethoxysilane i.e. tetraethylorthosilicate, “TEOS” is: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where ET is ethyl, (CH3CH2-).  Sol-gel chemistry is quite versatile.  Reaction conditions (for example, concentration of reagents and catalyst type) control the relative rates of the hydrolysis and condensation reactions.  Sol-gel solutions can be prepared which readily form thin films or which condense to fine colloidal particles See col 6, lines 51-53).  From Col. 28 lines 38-42, Krienke discloses that the proportion of organics in the coating can be minimized by substituting tetra-ethyl-orthosilicate (TEOS) for all or part of the GTMS or other organosilane, first hydrolyzing it in alcohol {reading on hydrolyzed silica from hydrolysis reaction}.  By this approach graded sol-gels are possible by adjusting the ceramic character to the organic character.  From Col. 8, lns. 1-5 strong covalent bonding develops between the titanium substrate and zirconia and silica (i.e. M-O-M bonds).  From Col. 15, lns. 35-56, Krienke shows that the relative rates of the hydrolysis and condensation reactions involved in the sol coating process are controlled by the type of catalyst (either acid or base), the concentrations of the reagents in the reactions, the metal alkoxide selected, and the water available for hydrolysis.  An acidic catalyst promotes the hydrolysis reaction over condensation while a basic catalyst does the opposite. For basic catalysts, like ammonium hydroxide and triethylamine in these formulations, the basic catalysts promoted the condensation reactions too vigorously, which shortened the pot-life of the solution.  Colloidal zirconate-silicate particles precipitated too soon after the sol was mixed.  The acid catalyst acetic acid stabilized the zirconate via a coordinating ligand like the acetate ion in acetic acid {i.e. silica particles with the zirconium acetate coordinating ligand as a part}.  Sharma evidences in its claim 4 that colloidal particle size for silica particles is not more than 50 nm.  Thus, acetic acid was chosen as the preferred catalyst.  When the sols are dilute, this controls the self-condensation reactions, thereby extending the pot life.  
Krienke further discloses a two part sol-gel composition in that the sol can be applied in several coats and may have a gradient from ceramic character to more organic character in depth from adjacent the metal surface to the interface with a paint, resin composite, or adhesive.  The ceramic character can be enhanced by minimizing the organic side chains (ligands) on the Si in the sol, for example, tetra-ethyl-comprising the zirconium-silica hybrid sol-gel composition can be used and an organosilane with an alkyl glycidoxy group (col. 13, I. 62-col. 14, I. 44).  Given the two layer usage with the subsequent layer having the organosilane with an alkyl glycidoxy group, suggests a second part to an inorganic hydrolyzed silicon first part.  Also at col. 8, I. 8-13; col. 23, I. 18-47 a coating composition comprising a silyl compound with an alkylamine group with reports of improved dispersion and/or adhesion to polyimide when aminopropyltrimethoxysilane can be used in combination with glycidoxypropyl trimethoxysilane (col. 27, lines 53-64).  Also disclosed is a coating system comprising an epoxy resin layer and/or a urethane resin layer (col. 23, lines, 18-47).  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kramer has the organosilanes with a zirconate of acetate containing sol-gel for the purpose of corrosion resistance, where the sol-gel can be a seal for a silicon oxide layer.  Krienke has silanes including TEOS hydrolysis and condensation products for a gel with zirconate for a colloidal gel for the purpose of corrosion resistance where organics can be minimized (reading on inorganics} for silica and zirconia to have strong bonding with the substrate with from Krienke the combination of TEOS with glycidoxypropyltrimethoxysilane in a subsequent layer {reading on second part}.  Given the similar purpose of corrosion resistance and use with silica or silicon oxide the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke can be combined with the first part with zirconate of the sol-gel of Kramer for silica strong bonding and sealing in corrosion resistance.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where from Krienke which has a zirconium acetate ligand with glycidoxypropyltrimethoxysilane along with colloidal zirconate silica particles from hydrolysis for the sol-gel and colloidal particles from TEOS minimizing organics for strong silica bonding with zirconia to substrate {i.e. hydrated silica particles gel} of less than 50 nm such particle, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke is combined with the first part with zirconate of the sol-gel of Kramer motivated to have corrosion resistance and adhesion to substrates and gloss for surface coatings thereby rendering obvious Claim 3.  Such a combination of Krienke with Kramer has a reasonable expectation of success because Krienke teaches that TEOS can be combined with glycidoxypropyltrimethoxysilane in a second part as a coating and the particles of TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel derived from TEOS can be combined in place of glycidoxypropyltrimethoxysilane for inorganic colloidal silica with zirconium acetate in the first part of Kramer which has a sol-gel for sealing silicon oxide.   
Although Kramer as modified discloses the sol-gel for corrosion resistance from a first part of zirconium acetate with colloidal inorganic zirconate silica particles and a second part of glycidoxyorganosilane, Kramer as modified does not expressly disclose just hydrated inorganic silica gel particles with a particle size less than 50 nm.  
Welsch discloses in the abstract and at col. 2, lines 9-55 and ¶ bridging cols 2-3 disclose an improved flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale.  Also provided are improved coating compositions comprising a full gloss coating containing the above described flatting agents dispersed in the full gloss coating in from 3 to 15 weight percent loading on a solids basis.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where from Welsh flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale is combined with the first part with zirconate of the sol-gel of Kramer as modified like the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica motivated to have full gloss coating as a similar purposes of having the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for gloss of a surface coating to have the two-part sol-gel composition of Claim 3.  Such a combination of Welsh with Kramer as modified has a reasonable expectation of success because Welsh has a type of silica particle as does Kramer in view Krienke for gloss of a surface coating.  
However Kramer as modified does not expressly disclose the inorganic, like hydrous inorganic silica, hydrogel like inorganic hydrated silica gel particle having a particle size less than 50 nm.  
Cleary discloses in the abstract and at Figs. 1 and 2 and ¶s bridging pages 88-89 and left and right cols of page 89 that pH increase, due to removal by condensation of silicic acid, correlates with nanoparticle growth during the initial stages of silica hydrogel formation and becomes constant at a time tpH, the point when other particle growth mechanisms dominate for silica sol-gel nanoparticle growth and control.  A clearer departure is shown between pH and particle size following the initial hours after mixing in both the alkaline and acidic hydrogels determines the point at which particle growth by means of silicic acid monomers condensing onto SiO2 particles ends and other growth mechanisms come into play.  The slower growth rates after this point reflect the diffusion of larger particles and are known to involve different mechanisms according to pH.  Fig 1(b) shows for acidic sol pH from 0.94 to 1.08 pH and particle radius from 1.4 to 2.5 nm {reading on less than 50 nm for hydrated inorganic silica gel as an inorganic silica hydrogel} with time for a 6% silica hydrogel with an initial pH of 0.9. tg approximately 3 days.  Fig. 2(b) shows growth of silica particles from less than 1.4 to 2.4 nm {reading on less than 50 nm} with pH increase from 0.95 to 1.10 for an acidic silica hydrogel.  The departure between pH and nanoparticle radius after a certain time clearly delineates the different growth mechanisms, provides a complementary approach to other methods of elucidating the kinetics, and looks also to be useful in determining the optimum point for introducing other processes, e.g., surface coating agents.  Given the pH growth as at an acidic pH control of the particle size between 1.4 and 2.4 nm by controlling pH provides particle size less than 50nm for inorganic silica hydrogel particles.  From page 113125-1 penultimate ¶ left col. demonstrated for amorphous silica formed from a distribution of particle sizes, the interpretation of pH as reflecting the stage of reaction is directly applicable to controlled synthesis of silica nanostructures at its most fundamental level.  Among the many colloids capable of forming nanoparticles, silica has a special importance not only because silica colloids are the most practically useful type of sol-gel, finding application in a number of household products and manufacturing processes as well as established scientific applications in optics and emerging applications in sensing and scintillation detectors, but also because they provide a relatively easy synthetic route to nanostructures in general.  In addition, silica is nontoxic.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale is combined with the first part with zirconate of the sol-gel of Kramer like the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica, as afore-described, where from Cleary the particle size of inorganic silica hydrogel is controlled by the increase in pH or other growth mechanisms to 1.4 to 2.4 nm as less than 50 nm motivated to have the benefits of nanostructures for inorganic silica to household products and manufacturing processes while being non-toxic to have the composition of Claim 3.  Such a combination of Cleary with Kramer as modified has a reasonable expectation of success because Cleary deals with inorganic silica hydrogel as does Kramer as modified to provide benefits of nanostructures for application expansion including to household products and manufacturing processes while being non-toxic.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kramer further in view of Krienke evidenced by Sharma further in view of Welsh and further in view of Cleary and further in view of JP 09071438 the English language translation of which was supplied by Applicant (hereinafter referred to as “Nippon”) evidenced by CAS Registry Number 123-54-6 Scifinder ACS (2021) (hereinafter “RN 123-54-6”).   
For Claim 4 Kramer in view of Krienke further in view of Welsh and further in view of Cleary is applied as to Claim 3, however Kramer as modified does not expressly disclose the presence of 2,4-pentanedione.  
Nippon at ¶s 0003 and 0005-0008) teaches a β-diketone compound suggesting 2, 4-pentanedione, for good solubility to organic solvent, excellence in preservability in the presence of moisture, and good in coating workability {i.e. enhances the solution stability} of zirconium compounds having a structure according to claim 3 of the present application.  RN 123-54-6 evidences that acetylacetone is 2,4-pentandione.  For the skilled person in the art it is thus obvious to add 2,4-pentanedione for enhanced stability of the zirconium with chelate in the composition. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale is combined with the first part with zirconate of the sol-gel of Kramer like the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica, where the particle size of inorganic silica hydrogel is controlled by the increase in pH or other growth mechanisms to 1.4 to 2.4 nm as less than 50 nm, as afore-described for Claim 3, where from Nippon a β diketone like 2, 4-pentanedione is combined with the sol-gel of modified Kramer motivated to have good solubility to organic solvent, excellence in preservability in the presence of moisture, and good in coating workability to render obvious Claim 4.  Such a combination of Nippon with Kramer as modified has a reasonable expectation of success because Nippon teaches such use of β-diketones for obtaining such benefits of enhancing the solution stability} of zirconium compounds and Kramer has zirconium compounds.  
Response to Arguments
Applicant’s arguments filed 03/08/2022 have been fully considered but are not persuasive.  Generally applicant’s arguments do not address the rejections of Claims 3-4 under 35 U.S.C. 103 from the cited references as combined.  Applicant’s arguments are directed to specific references but not as combined in the rejection as Kramer further in view of Krienke evidenced by Sharma further in view of Welsh and further in view of Cleary.  Also Applicant’s arguments are not applicable because they refer to the Current Application being different than the art cited by Examiner rather than the rejected Claims 3-4.   
Applicant argues that Examiner admits that Kramer "does not expressly disclose hydrated inorganic silica gel", and to overcome this omission, the Examiner provides Krienke provides a zirconium-silica sol-gel composition as well as a two-part sol-gel composition to which the Applicant disagrees.  This disagreement is that Krienke discloses the hydrated inorganic silica gel (*1)  Although Examiner cites Column 5 1.52 to Column 6 1.6, Column 14 1.42-43, and Column 15 1.35-56, Applicant contends Krienke does not explicitly provide the hydrated inorganic silica gel with at least one zirconium compound in the first part along with the organosilane in the second part (*2).  Specifically, Krienke does not disclose the hydrated inorganic silica gel (*3).  Instead, Krienke details the Zr-Si thin film sol-gel coating dried on a substrate. See Claim 1.  Cited by Examiner, the sol-gel processing in Column 5 describes a reaction that may result in Si02 during the condensation portion of the reaction, however, Krienke also provides that "Depending upon the reaction conditions, reactions (1) and (2) can produce discrete oxide particulates, as demonstrated in the synthesis of nanoscale particles, OR they can form a network gel, which can be exploited in film formation.  The solubility of the resulting gel in a solvent will depend upon the size of the particles and degree of network formation."  See Column 5 1.67 to Column 6 1.6.  Applicant concludes in other words, either the gel portion described in detail or, alternatively, discrete oxide particulates may be used, but not both options under Krienke, therefore, in essence, Krienke teaches that the resulting network gel with film formation is used, but fails to teach the use of both a hydrated inorganic silica gel in one portion and an organosilane compound in the second portion (*4).  Applicant asserts that specifically, Krienke fails to disclose the additional use of hydrated inorganic silica (*5).  Bolding and (*#) added by the examiner for emphasis and response.  
In response to (*1), (*3) and (*5) above, the rejection in regards to hydrated inorganic silica is based on the combination of references of Kramer further in view of Krienke evidenced by Sharma further in view of Welsh and further in view of Cleary.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also Applicant has merely made a conclusory statement about the addition of Welsh for a flattening agent and Cleary for pH and particle size does not cure the deficiencies of Hartig.  Whatever “Hartig” is, it is not a reference cited in the rejection.  
In response to (*2) Krienke is only used as teaching reference in order to teach aa indicated in the rejection a zirconium acetate ligand with glycidoxypropyltrimethoxysilane along with colloidal zirconate silica particles from hydrolysis for the sol-gel and colloidal particles from TEOS minimizing organics for strong silica bonding with zirconia to substrate {i.e. hydrated silica particles gel} of less than 50 nm such particle, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke is combined with the first part with zirconate of the sol-gel of Kramer, where the unsubstituted or combined glycidoxypropyltrimethoxysilane of Kramer would by a second part of the sol-gel composition. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
In response to (*4) in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore the teachings of alleged alternatives in Krienke of from reaction conditions of reactions (1) and (2) (for example, concentration of reagents and catalyst type) control the relative rates of the hydrolysis and condensation reactions sol-gel solutions can be prepared which readily form thin films or which condense to fine colloidal particles would be a continuum from one form to the other depending on conditions rather than alternatives.  Even if alternatives of colloidal oxide particulates, as demonstrated in the synthesis of nanoscale particles, or formation of a network gel, which can be exploited in film formation does not lead to Applicant’s conclusion that either the gel portion or, alternatively, discrete oxide particulates may be used, but not both options.  There is not teaching or suggestion against both.  Also the rejection indicates the combination based upon purpose as in § 6c of given the similar purpose of corrosion resistance and use with silica or silicon oxide the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke can be combined with the first part with zirconate of the sol-gel of Kramer for silica strong bonding and sealing in corrosion resistance.  Applicant has not addressed this combination from similar purpose.  
Applicants argument includes a reference to some further evidence from Krienke at Col. 6 lines 36-39 which appears to be specific for the relationship of alkoxyzirconium and an organosilane with an organic acid catalyst and zirconium stabilizer so Applicant’s reference to further evidence is not understood.  In addition the following paragraph at Col 6, lines 49-53 discloses Sol-gel chemistry is quite versatile. Reaction conditions (for example, concentration of reagents and catalyst type) control the relative rates of the hydrolysis and condensation reactions. Sol-gel solutions can be prepared which readily form thin films or which condense to fine colloidal particles.  So fine colloidal particles, evidenced by Sharma as not more than 50 nm can be produced.  So Applicant’s alleged further evidence is not teaching or suggesting away from formation of fine colloidal silica particles.  
Applicant concludes that Because the sol-gel in Krienke fails to disclose the use of a separate hydrated silica gel in the first part with the zirconium compound, the composition of Krienke is different than the Current Application and Applicant requests Examiner withdraw the current rejection.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention as claimed in Claim 3, it is noted that the features upon which applicant relies (i.e., separate hydrated silica gel in the first part ) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition the rejection of Claim 3 for “just”, i.e. separate, silica gel particles includes the Welsch and Cleary references which Applicant has not addressed.   
Applicant assets that the composition of Krienke is different than the Current Application.  For instance Krienke provides a traditional Zr-Si sol-gel in which the zirconium and silicon form a network, and Krienke describes it in detail, providing that "[a]s the sol ages, the hydrolyzed silicon and zirconium components may condense among themselves, forming oligomers and networks.  Such networks will eventually become visible to the naked eye and become insoluble. The ideal solution age is at the point that the zirconium and silicon are hydrolyzed sufficiently that zirconium and silicon react with the metal surface.  At this point, generally some metal polymers and networks have formed in the sol and they will give the sol-gel film some structure." Column 15, lines 17-26.  See also Figure 15 depicting this structure.  Applicant contends unlike Krienke, the Current Application provides that at least one zirconium compound has the general formula of Zr(OC(O)R)4, wherein R represents an alkyl group of 1-6 carbon atom.  The Current Application is described as sol-gel that "is an organic-inorganic hybrid sol formed from at least one organic precursor and at least one inorganic precursor such that the organic and inorganic components are hybridized in the resulting coating structure. That is, the organic and inorganic components are chemically bonded together to create a fully hybridized organic-inorganic structure." See Paragraph 0015 of the Current Application. Therefore, Krienke and the Current Application have different chemistries. Krienke does not disclose what is provided in the Current Application and Applicant requests Examiner withdraw this rejection.   
In response Applicant’s admission that Krienke provides a traditional Zr-Si sol-gel in which the zirconium and silicon form a network, and Krienke describes it in detail, providing that "[a]s the sol ages, the hydrolyzed silicon and zirconium components may condense among themselves, forming oligomers and networks indicates a continuum of hydrolyzed silicon and zirconium components that may condense for a combination of hydrolyzed silica and gel.  In response the Krienke reference is only used as teaching reference as noted in the rejection, which has not been addressed by Applicant, in order to teach hydrated inorganic silica gel with a particle size less than 50 nm and a two part composition where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke is combined with the first part with zirconate of zirconium acetate of the sol-gel of Kramer.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference ... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224,226 (CCPA). Also according to KSR lnt'I Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T] he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Furthermore Applicant’s assert that the Current Application describes a sol-gel that "is an organic-inorganic hybrid sol formed from at least one organic precursor and at least one inorganic precursor such that the organic and inorganic components are hybridized in the resulting coating structure.  That is, the organic and inorganic components are chemically bonded together to create a fully hybridized organic-inorganic structure." See Paragraph 0015 of the Current Application by which Applicant concludes therefore, Krienke and the Current Application have different chemistries.   However such assertion is not claimed.  
In response applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e.,sol-gel that "is an organic-inorganic hybrid sol formed from at least one organic precursor and at least one inorganic precursor such that the organic and inorganic components are hybridized in the resulting coating structure with the organic and inorganic components chemically bonded together to create a fully hybridized organic-inorganic structure) simply is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification such as noted by Applicant as the Current Application are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The rejections establish a prima facie case of obviousness.  
Applicant also submits that the addition of Welsh for a flattening agent and Cleary for pH and particle size does not cure the deficiencies of Hartig.  
In response Applicants have not properly addressed the combination of references including Welsh and Cleary and there are no deficiencies of Hartig because there is no Hartig anywhere in the rejection nor the Office Action.  
Applicant’s position is acknowledged that in regards to the rejection of Claim 4 the combination of references of Kramer, Krienke, Sharma, Welsh, and Cleary is traversed in same way as to Claim 3 irrespective of the Nippon reference.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787